EXHIBIT 99 Home Properties, Inc. Earnings Release and Supplemental Information Second Quarter 2015 Table of Contents Page Earnings Release 1-6 Property Results, Quarterly and Year-to-Date 7-14 Physical Occupancy Comparison by Region 15 Operating Results by Region 16 New Lease and Renewal Lease Rents compared to Expiring Lease Rents 17 Resident Statistics 18 Net Operating Income Detail 19 Seasonality Factor for NAV Calculation 19 Operating Expense Detail 20 Disposition of Real Estate 21 Summary of Recent Acquisitions 22 Summary of Recent Dispositions 22 Breakdown of Units 23 Debt 24-28 Capital Expenditures 29-31 Adjusted Net Operating Income Summary 31 Development Pipeline 32 FOR IMMEDIATE RELEASE Home Properties Reports Second Quarter 2015 Results ROCHESTER, N.Y., July 30, 2015 – Home Properties, Inc. (NYSE:HME) today reported financial results for the quarter ended June 30, 2015. All per share results are reported on a diluted basis. Results for the Quarter · Earnings per share (“EPS”) increased 20.2% to $0.47 from $0.39 in the second quarter of 2014. · Funds from Operations ("FFO") per share increased 11.2% to $1.16 from $1.04 in the prior year period. · Operating Funds from Operations (“OFFO") per share increased 9.6% to $1.21 from $1.11 in the prior year period. Results for the Six Months · Earnings per share (“EPS”) increased 22.3% to $1.45 from $1.18 in the first six months of 2014. · Funds from Operations ("FFO") per share increased 10.0% to $2.25 from $2.04 in the prior year period. · Operating Funds from Operations (“OFFO") per share increased 9.4% to $2.30 from $2.10 in the prior year period. Same-Property Operating Results (1) Second Quarter 2015 Compared to Second Quarter 2015 Compared to Second Quarter 2014 First Quarter 2015 Rental Income 3.6% increase 1.9% increase Total Revenues 3.5% increase 0.8% increase Property Level Operating Expenses 1.2% decrease 9.8% decrease Net Operating Income (“NOI”) 6.2% increase 7.3% increase Average Physical 95.9%, or a 95.9%, or a Occupancy(2) 50 basis point increase 90 basis point increase Average Monthly Rental Rates 3.0% increase to $1,371 1.0% increase to $1,371 For 113 core properties containing 38,569 apartment units owned since January 1, 2014. The number of occupied apartment units divided by total apartment units. Acquisitions and Dispositions There were no acquisitions or dispositions of apartment communities during the quarter. Home Properties Reports Second Quarter 2015 Results July 30, 2015 Page 2 of 6 Development Construction continues at The Courts at Spring Mill Station, the Company’s last remaining development project. The first of two buildings in this Conshohocken, Pennsylvania community became ready for occupancy in the fourth quarter of 2014, and the second building is nearing completion. Approximately 51% of the units are currently leased. Capital Markets On June 30, 2015 the Company repaid a mortgage for approximately $28 million at a fixed rate of 5.75%. As of June 30, 2015: · The Company had approximately $7.8 million of cash on hand and an additional $128 million of available capacity on its corporate credit facility. · Unencumbered assets represented 57.5% of total undepreciated assets, up from 56.7% at December 31, 2014. · The Company’s ratio of debt-to-total market capitalization was 32.9%. · Total debt of $2.4 billion was outstanding at a weighted average interest rate of 4.1% and staggered maturities averaging 3.0 years. · Approximately 82% of total indebtedness was at fixed rates. · Interest coverage for the quarter was 4.3 times and the fixed charge ratio was 4.1 times. Guidance The Company announced on June 22, 2015 that it had entered into definitive agreements to be acquired by an affiliate of Lone Star Funds and to contribute a portfolio of up to six properties to an affiliate of UDR, Inc. As a result of these pending transactions, the Company is not providing an outlook for the remainder of 2015 nor updating or affirming its previously issued guidance for the full-year 2015. Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, dispositions, geographic market breakdown, debt and new development. The supplemental information is available via the Company's website through the "Investors" section or e-mail upon request. Second Quarter Earnings Conference Call Due to the proposed acquisition of the Company, no quarterly earnings call will be conducted. Home Properties Reports Second Quarter 2015 Results July 30, 2015 Page3 of 6 Forward-Looking Statements This release contains forward-looking statements. Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. Factors that may cause actual results to differ are described under the heading “Risk Factors” in the Company’s Annual Report on Form10-K and in other filings with the Securities and Exchange Commission and includethe ability of the Company to obtain required stockholder approval required to consummate the proposed merger of Home Properties; the ability of the Home Properties, L.P. to obtain the required unitholder approval to consummate the proposed partnership merger;the satisfaction or waiver of other conditions in the merger agreement;the outcome of any legal proceedings that may be instituted against the Company and others related to the merger agreement; the ability of third parties to fulfill their obligations relating to the proposed transactions, including providing financing under current financial market conditions; the risk that the Company merger, the partnership merger or the other transactions contemplated by the merger agreement may not be completed in the time frame expected by the parties or at all, general economic and local real estate conditions, weather and other conditions that might affect operating expenses, the timely completion of repositioning activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. The Company assumes no obligation to update or supplement forward-looking statements because of subsequent events. About Home Properties Home Properties is a publicly traded multifamily real estate investment trust that owns, operates, acquires and repositions apartment communities in suburbs of major metropolitan areas, primarily along the East Coast of the United States. An S&P 400 Company, HomeProperties owns and operates 121 communities containing 41,994 apartment units. For more information, please visit the Company’s website at www.homeproperties.com. Home Properties Reports Second Quarter 2015 Results July 30, 2015 Page4 of 6 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands – Unaudited) Three Months Ended Six Months Ended June 30 June 30 Revenues: Rental income $ Property other income Other income Total revenues Expenses: Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses Impairment and other charges ) ) Total expenses Income from continuing operations, before gain on disposition of real estate Gain on disposition of land - - 70 - Gain on disposition of property - - - Income from continuing operations Discontinued operations: Income from discontinued operations - - Gain on disposition of property - - - Discontinued operations - - Net income Net income attributable to noncontrolling interest ) Net income attributable to common stockholders $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income attributable to common stockholders $ Real property depreciation and amortization Noncontrolling interest Gain on disposition of property - - ) ) FFO - basic and diluted, as defined by NAREIT Loss from early extinguishment of debt in connection with sale of real estate - - - FFO - basic and diluted (1) $ Pursuant to guidance provided by the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, impairment write-downs of depreciable real estate, noncontrolling interest and extraordinary items plus depreciation from real property. The Company adds back debt extinguishment costs and other one-time costs incurred as a result of repaying property-specific debt triggered upon sale of a property. Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition. The Company believes all adjustments not specifically provided for are consistent with the definition. Similarly titled measures disclosed by other companies may not be calculated in the same manner. Home Properties Reports Second Quarter 2015 Results July 30, 2015 Page5 of 6 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share/unit – Unaudited) Three Months Ended Six Months Ended June 30 June 30 FFO – basic and diluted $ Merger costs incurred and included in other expenses - - Acquisition costs of closed deals included in other expenses ) Gain on land sale - - ) - Impairment and other charges - 3 Operating FFO (2) $ FFO – basic and diluted $ Recurring non-revenue generating capital expenses ) AFFO (3) $ Operating FFO $ Recurring non-revenue generating capital expenses ) Operating AFFO (2) (3) $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ Net income – diluted $ FFO – basic $ FFO – diluted $ Operating FFO (2) $ AFFO (3) $ Operating AFFO (2) (3) $ Common dividend paid $ Operating FFO is defined as FFO adjusted for the addback of acquisition costs on closed deals, land impairment costs, gain on land sale and incurred merger costs. Adjusted Funds From Operations ("AFFO") is defined as FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $900 per apartment unit. The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock. Diluted includes additional common stock equivalents. Home Properties Reports Second Quarter 2015 Results July 30, 2015 Page6 of 6 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) June 30, 2015 December 31, 2014 Assets Real estate: Land $ $ Land held for sale Construction in progress Buildings, improvements and equipment Less: accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable, net Prepaid expenses Deferred charges, net Other assets Total assets $ $ Liabilities and Equity Mortgage notes payable $ $ Unsecured notes payable Unsecured line of credit Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For Further Information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Shelly J. Doran, Vice President, Investor Relations, (585) 295-4227 ### Table of Contents Property Results Second Quarter 2015 2Q '15 Versus 2Q '14 2Q '15 % Growth 2Q '15 # of Company Date 2Q '15 2Q '15 2Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Baltimore Annapolis Roads 6/17/2010 $ % %) % Bonnie Ridge 7/1/1999 % Canterbury 7/15/1999 % Charleston Place 9/30/2010 % %) % Country Village 4/30/1998 % %) % Dunfield 11/1/2007 % %) % Fox Hall 3/28/2007 % %) % Gateway Village 7/15/1999 % %) % Heritage Woods 10/4/2006 % Howard Crossing 6/28/2012 % %) % Middlebrooke 4/1/2010 % %) % Mill Towne Village 5/31/2001 % %) % Morningside Heights 4/30/1998 % %) % Owings Run 7/15/1999 % % % %) %) % Ridgeview at Wakefield Valley 1/13/2005 % %) % Saddle Brooke 10/29/2008 % %) % Selford 7/15/1999 % %) % The Apts. at Cambridge Court 8/23/2011 % %) The Greens at Columbia 7/29/2010 % Top Field 10/4/2006 % Village Square 7/15/1999 % Westbrooke 4/1/2010 % %) % Total Baltimore % $ % %) % % Boston Gardencrest 6/28/2002 $ % Highland House 5/31/2006 % %) % Liberty Commons 8/30/2006 % %) % Liberty Place 6/6/2006 % %) % Middlesex Crossing 12/18/2013 % Redbank Village 7/8/1998 % %) % Stone Ends 2/12/2003 % %) % The Commons at Haynes Farm 7/15/2011 % %) % The Heights at Marlborough 9/7/2006 % %) % The Meadows at Marlborough 9/7/2006 % %) % The Townhomes of Beverly 2/15/2007 % %) % The Village at Marshfield 3/17/2004 % %) % Westwoods 35 4/30/2007 % % % %) % %) Total Boston % $ % %) % % Page 7 Table of Contents Property Results Second Quarter 2015 2Q '15 Versus 2Q '14 2Q '15 % Growth 2Q '15 # of Company Date 2Q '15 2Q '15 2Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Chicago Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 % %) Cypress Place 12/27/2000 % Lakeview Townhomes 10/18/2010 % %) Park Grove 1/7/2015 % n/a n/a n/a n/a n/a The Colony 9/1/1999 % %) % The Gates of Deer Grove 12/15/2011 % The Lakes of Schaumburg 11/12/2014 % n/a n/a n/a n/a n/a Total Chicago % $ % Long Island Bayview / Colonial 11/1/2000 $ % %) % Cambridge Village 82 3/1/2002 % Crescent Club 9/30/2010 % %) % Devonshire Hills 7/16/2001 % Hawthorne Court 4/4/2002 % Heritage Square 80 4/4/2002 % Holiday Square 5/31/2002 % %) % Lake Grove 2/3/1997 % %) % Mid-Island Estates 7/1/1997 % %) % Sayville Commons 7/15/2005 % %) % Southern Meadows 6/29/2001 % %) % Westwood Village 3/1/2002 % Woodmont Village 97 3/1/2002 % % % %) % %) Yorkshire Village 40 3/1/2002 % Total Long Island % $ % %) % % Page 8 Table of Contents Property Results Second Quarter 2015 2Q '15 Versus 2Q '14 2Q '15 % Growth 2Q '15 # of Company Date 2Q '15 2Q '15 2Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Northern New Jersey Barrington Gardens 3/1/2005 $ % %) % Chatham Hill 1/30/2004 % %) % East Hill Gardens 33 7/8/1998 % % % %) %) % Hackensack Gardens 3/1/2005 % %) % Jacob Ford Village 2/15/2007 % %) % Lakeview 7/8/1998 % %) % Northwood 1/30/2004 % %) % Oak Manor 77 7/8/1998 % %) % Pleasant View 7/8/1998 % Pleasure Bay 7/8/1998 % %) % Royal Gardens 5/28/1997 % %) Sutton Pointe 2/19/2015 % n/a n/a n/a n/a n/a Wayne Village 7/8/1998 % %) % Windsor Realty 67 7/8/1998 % %) % Total Northern New Jersey % $ % %) % % Philadelphia Courts at Spring Mill Station Under Construction $ % n/a n/a n/a n/a n/a Glen Manor 9/23/1997 % %) % Golf Club 3/15/2000 % % % %) %) % Hill Brook Place 7/28/1999 % %) % Home Properties of Bryn Mawr 3/15/2000 % % %) % %) % Home Properties of Devon 3/15/2000 % New Orleans Park 7/28/1999 % %) % Racquet Club East 7/7/1998 % %) % Racquet Club South 5/27/1999 % %) % Ridley Brook 7/28/1999 % %) % Sherry Lake 7/23/1998 % Stone Hill 11/27/2013 % The Brooke at Peachtree Village 8/15/2005 % %) % The Landings 11/22/1996 % %) % The Preserve at Milltown 6/19/2014 % % n/a n/a n/a n/a Trexler Park 3/15/2000 % %) % Trexler Park West 8/15/2008 % %) % Waterview 7/14/2011 % %) William Henry 3/15/2000 % %) % Willowbrook 7/30/2014 % n/a n/a n/a n/a n/a Total Philadelphia % $ % %) % % Page 9 Table of Contents Property Results Second Quarter 2015 2Q '15 Versus 2Q '14 2Q '15 % Growth 2Q '15 # of Company Date 2Q '15 2Q '15 2Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Southeast Florida The Hamptons 7/7/2004 $ % Vinings at Hampton Village 7/7/2004 % %) % Total Southeast Florida % $ % Washington, D.C. 1200 East West 5/11/2010 $ % % %) % %) % Arbor Park of Alexandria Redevelopment % %) % Braddock Lee 3/13/1998 % % %) % %) % Cinnamon Run 12/28/2005 % %) Courts at Huntington Station 6/15/2011 % % %) % % %) East Meadow 8/1/2000 % %) % Eleven55 Ripley Lease Up % % n/a n/a n/a n/a Elmwood Terrace 6/30/2000 % %) % Hunters Glen 4/19/2011 % %) % Mount Vernon Square 12/27/2006 % %) % Newport Village 10/17/2011 % % % %) %) % Park Shirlington 3/13/1998 % %) % Peppertree Farm 12/28/2005 % %) % Seminary Hill 7/1/1999 % %) Seminary Towers 7/1/1999 % Somerset Park 10/11/2011 % %) % Tamarron 7/15/1999 % %) The Apts. at Cobblestone Square 6/14/2012 % %) % The Apts. at Wellington Trace 3/2/2004 % %) % The Courts at Dulles 11/30/2011 % %) % The Courts at Fair Oaks 9/30/2010 % % %) %) %) %) The Manor - VA 2/19/1999 % The Manor East 5/11/2012 % The Sycamores 12/16/2002 % Village at Potomac Falls 8/5/2010 % %) % West Springfield 11/18/2002 % %) Westchester West 12/30/2008 % %) % Woodway at Trinity Centre 5/17/2012 % %) % Total Washington, D.C. % $ % %) % % Total Properties % $ % n/a n/a n/a n/a n/a % Total Core Properties $ % %) % Represents the percentage of the Company's total Units/NOI attributed to each region, including Core and Non-Core Properties. For development properties, represents the date all units became available to rent. Average physical occupancy is defined as the number of occupied apartment units divided by total apartment units. Reflects net change in base rental rates before bad debts and occupancy changes. Page 10 Table of Contents Property Results June YTD YTD '15 Versus YTD '14 YTD '15 % Growth YTD '15 # of Company Date YTD '15 YTD '15 YTD '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Baltimore Annapolis Roads 6/17/2010 $ % %) % Bonnie Ridge 7/1/1999 % Canterbury 7/15/1999 % Charleston Place 9/30/2010 % %) % Country Village 4/30/1998 % Dunfield 11/1/2007 % %) % Fox Hall 3/28/2007 % %) % Gateway Village 7/15/1999 % %) % Heritage Woods 10/4/2006 % %) Howard Crossing 6/28/2012 % %) % Middlebrooke 4/1/2010 % %) % Mill Towne Village 5/31/2001 % %) % Morningside Heights 4/30/1998 % Owings Run 7/15/1999 % %) % Ridgeview at Wakefield Valley 1/13/2005 % %) % Saddle Brooke 10/29/2008 % %) % Selford 7/15/1999 % %) % The Apts. at Cambridge Court 8/23/2011 % %) The Greens at Columbia 7/29/2010 % Top Field 10/4/2006 % Village Square 7/15/1999 % %) % Westbrooke 4/1/2010 % %) % Total Baltimore % $ % %) % % Boston Gardencrest 6/28/2002 $ % Highland House 5/31/2006 % Liberty Commons 8/30/2006 % %) % Liberty Place 6/6/2006 % %) % Middlesex Crossing 12/18/2013 % Redbank Village 7/8/1998 % Stone Ends 2/12/2003 % The Commons at Haynes Farm 7/15/2011 % The Heights at Marlborough 9/7/2006 % The Meadows at Marlborough 9/7/2006 % The Townhomes of Beverly 2/15/2007 % The Village at Marshfield 3/17/2004 % Westwoods 35 4/30/2007 % %) % Total Boston % $ % Page 11 Table of Contents Property Results June YTD YTD '15 Versus YTD '14 YTD '15 % Growth YTD '15 # of Company Date YTD '15 YTD '15 YTD '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Chicago Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 % Cypress Place 12/27/2000 % %) % Lakeview Townhomes 10/18/2010 % Park Grove 1/7/2015 % n/a n/a n/a n/a n/a The Colony 9/1/1999 % %) % The Gates of Deer Grove 12/15/2011 % The Lakes of Schaumburg 11/12/2014 % n/a n/a n/a n/a n/a Total Chicago % $ % %) % % Long Island Bayview / Colonial 11/1/2000 $ % %) % Cambridge Village 82 3/1/2002 % Crescent Club 9/30/2010 % %) % Devonshire Hills 7/16/2001 % %) % Hawthorne Court 4/4/2002 % Heritage Square 80 4/4/2002 % %) % Holiday Square 5/31/2002 % %) % Lake Grove 2/3/1997 % %) % Mid-Island Estates 7/1/1997 % Sayville Commons 7/15/2005 % Southern Meadows 6/29/2001 % %) % Westwood Village 3/1/2002 % Woodmont Village 97 3/1/2002 % % % %) % %) Yorkshire Village 40 3/1/2002 % Total Long Island % $ % %) % % Page 12 Table of Contents Property Results June YTD YTD '15 Versus YTD '14 YTD '15 % Growth YTD '15 # of Company Date YTD '15 YTD '15 YTD '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Northern New Jersey Barrington Gardens 3/1/2005 $ % %) % Chatham Hill 1/30/2004 % %) % East Hill Gardens 33 7/8/1998 % Hackensack Gardens 3/1/2005 % %) % Jacob Ford Village 2/15/2007 % %) % Lakeview 7/8/1998 % % % %) % %) Northwood 1/30/2004 % %) % Oak Manor 77 7/8/1998 % %) % Pleasant View 7/8/1998 % %) % Pleasure Bay 7/8/1998 % %) % Royal Gardens 5/28/1997 % %) Sutton Pointe 2/19/2015 % n/a n/a n/a n/a n/a Wayne Village 7/8/1998 % %) % Windsor Realty 67 7/8/1998 % %) % Total Northern New Jersey % $ % %) % % Philadelphia Courts at Spring Mill Station Under Construction $ % n/a n/a n/a n/a n/a Glen Manor 9/23/1997 % %) % Golf Club 3/15/2000 % % % %) %) % Hill Brook Place 7/28/1999 % %) % Home Properties of Bryn Mawr 3/15/2000 % %) % Home Properties of Devon 3/15/2000 % %) % New Orleans Park 7/28/1999 % %) % Racquet Club East 7/7/1998 % %) % Racquet Club South 5/27/1999 % %) % Ridley Brook 7/28/1999 % %) % Sherry Lake 7/23/1998 % %) % Stone Hill 11/27/2013 % The Brooke at Peachtree Village 8/15/2005 % %) % The Landings 11/22/1996 % %) % The Preserve at Milltown 6/19/2014 % % n/a n/a n/a n/a Trexler Park 3/15/2000 % %) % Trexler Park West 8/15/2008 % %) % Waterview 7/14/2011 % % % %) % %) William Henry 3/15/2000 % %) % Willowbrook 7/30/2014 % n/a n/a n/a n/a n/a Total Philadelphia % $ % %) % % Page 13 Table of Contents Property Results June YTD YTD '15 Versus YTD '14 YTD '15 % Growth YTD '15 # of Company Date YTD '15 YTD '15 YTD '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Southeast Florida The Hamptons 7/7/2004 $ % %) % Vinings at Hampton Village 7/7/2004 % %) % Total Southeast Florida % $ % %) % % Washington, D.C. 1200 East West 5/11/2010 $ % % %) % %) % Arbor Park of Alexandria Redevelopment % %) % Braddock Lee 3/13/1998 % % %) % %) % Cinnamon Run 12/28/2005 % %) Courts at Huntington Station 6/15/2011 % % %) %) % %) East Meadow 8/1/2000 % Eleven55 Ripley Lease Up % % n/a n/a n/a n/a Elmwood Terrace 6/30/2000 % %) % Hunters Glen 4/19/2011 % %) % Mount Vernon Square 12/27/2006 % %) % Newport Village 10/17/2011 % % %) %) %) % Park Shirlington 3/13/1998 % %) % Peppertree Farm 12/28/2005 % %) % Seminary Hill 7/1/1999 % %) Seminary Towers 7/1/1999 % % % %) %) % Somerset Park 10/11/2011 % % % %) %) %) Tamarron 7/15/1999 % %) The Apts. at Cobblestone Square 6/14/2012 % %) % The Apts. at Wellington Trace 3/2/2004 % %) % The Courts at Dulles 11/30/2011 % %) % The Courts at Fair Oaks 9/30/2010 % % %) %) % %) The Manor - VA 2/19/1999 % % % %) %) % The Manor East 5/11/2012 % The Sycamores 12/16/2002 % Village at Potomac Falls 8/5/2010 % %) % West Springfield 11/18/2002 % Westchester West 12/30/2008 % %) % Woodway at Trinity Centre 5/17/2012 % %) % Total Washington, D.C. % $ % %) % % Total Properties % $ % n/a n/a n/a n/a n/a % Total Core Properties $ % %) % Represents the percentage of the Company's total Units/NOI attributed to each region, including Core and Non-Core Properties. For development properties, represents the date all units became available to rent. Average physical occupancy is defined as the number of occupied apartment units divided by total apartment units. Reflects net change in base rental rates before bad debts and occupancy changes. Page 14 Table of Contents Physical Occupancy Comparison by Region - Core Properties Sequential Comparison Second Quarter 2015 vs. First Quarter 2015 Region % Units 2Q '15 1Q '15 Variance Baltimore % Boston % Chicago % Long Island % Northern New Jersey % Philadelphia % Southeast Florida % % % %) Washington, D.C. % Total Core % Quarter over Quarter Comparison Second Quarter 2015 vs. Second Quarter 2014 Region % Units 2Q '15 2Q'14 Variance Baltimore % Boston % Chicago % Long Island % % % %) Northern New Jersey % Philadelphia % Southeast Florida % Washington, D.C. % Total Core % June 2015 vs. Second Quarter 2015 Region % Units Jun '15 2Q '15 Variance Baltimore % Boston % Chicago % % % %) Long Island % Northern New Jersey % Philadelphia % % % %) Southeast Florida % % % %) Washington, D.C. % Total Core % Page 15 Table of Contents Operating Results by Region - Core Properties Sequential Results Second Quarter 2015 vs. First Quarter 2015 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Baltimore % % % %) % Boston % % % %) % Chicago % Long Island % % %) %) % Northern New Jersey % % % %) % Philadelphia % % %) %) % Southeast Florida % Washington, D.C. % % % %) % Total Core % % % %) % Year over Year Results Second Quarter 2015 vs. Second Quarter 2014 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Baltimore % % % %) % Boston % % % %) % Chicago % Long Island % % % %) % Northern New Jersey % % % %) % Philadelphia % % % %) % Southeast Florida % Washington, D.C. % % % %) % Total Core % % % %) % Year over Year Results YTD 2015 vs. YTD 2014 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Baltimore % % % %) % Boston % Chicago % % % %) % Long Island % % % %) % Northern New Jersey % % % %) % Philadelphia % % % %) % Southeast Florida % % % %) % Washington, D.C. % % % %) % Total Core % % % %) % Reflects net change in base rental revenues after bad debts and occupancy changes. Page 16 Table of Contents Percentage Change in New Lease and Renewal Lease Rents Compared to Expiring Lease Rents - Core Properties 1Q '14 2Q '14 3Q '14 4Q '14 YTD '14 Region New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % Boston % Chicago % Long Island %) % Northern New Jersey % Philadelphia %) % Southeast Florida % Washington, D.C. %) % %) % %) % %) % %) % Total Core %) % 1Q '15 2Q '15 Region New Renewal New Renewal Baltimore %) % % % Boston % Chicago % Long Island % Northern New Jersey %) % % % Philadelphia %) % % % Southeast Florida % Washington, D.C. %) % % % Total Core % Page 17 Table of Contents Resident Statistics Top Six Reasons for Moveouts 2Q '15 1Q '15 4Q '14 3Q '14 2Q '14 1Q '14 Year '14 Year '13 Year '12 Employment related % Location, apartment size % Home purchase % Transfer within HME % Domestic Situation % Eviction, skip % Traffic - Core Properties Turnover - Core Properties Signed Signed Traffic Traffic Leases Leases 2Q '15 YTD '15 2Q '15 YTD '15 vs. vs. vs. vs. Region 2Q '14 YTD '14 2Q '14 YTD '14 2Q '15 2Q '14 YTD '15 YTD '14 Baltimore %) %) % Boston %) %) % Chicago %) %) % Long Island % Northern New Jersey %) %) % Philadelphia %) %) %) %) % Southeast Florida %) % Washington, D.C. %) %) % Total Core %) %) % Bad Debt as % of Rent and Utility Recovery 2Q '15 2Q '14 YTD '15 YTD '14 Total Core % Page 18 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % Qtr % 2Q '15 2Q '14 Variance Variance YTD '15 YTD '14 Variance Variance Rent $ $ $ % $ $ $ % Utility recovery % ) %) Rent including recoveries % % Other income ) %) 39 % Total income % % Operating & maintenance ) ) % ) ) % Core Properties NOI $ $ $ % $ $ $ % Physical Occupancy % Weighted Avg Rent per Unit $ $ $
